LOVE, District Judge.
The foregoing cause having been submitted to said court on the 19th day of July, 1877, at Keokuk, and the court having heard counsel, and examined said cause and the opinion of the register, doth adjudge that the judgment of said register be confirmed and ratified. It is further ordered that the register proceed accordingly.
DILLON, Circuit Judge.
The foregoing named petition for review of the said order, having been argued and submitted to me by the counsel for Deere & Co., and by the counsel for the assignee, and the same having been duly considered, it is ordered that the said order and decision of the said district judge be and the same is hereby affirmed in all respects, and the register is ordered to proceed accordingly.